

Exhibit 10.1




Description of 2008 Short Term Incentive Plan


Establish a short term incentive plan with target cash payouts for the Chief
Executive Officer and other executive officers. The key performance measure for
the plan is net income. Under the plan, the Chief Executive Officer and other
executive officers are eligible to earn incentive payouts in the form of cash,
dependent upon 2008’s reported net income. The plan establishes the annual
budgeted net income for 2008 as the target level of performance. Cash payouts
eligible upon achievement of the targeted earnings are 20% of base salary for
the Chief Executive Officer and other executive officers. Eligible payouts under
the plan would increase on a pro-rata basis for earnings in excess of the
budgeted net income or decrease on a pro-rata basis for earnings lower than the
budgeted net income.
 

--------------------------------------------------------------------------------

